Appeal from an order of the Family Court of Clinton County (Lewis, J.), entered December 8, 1993, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for a modification of an order of visitation.
Initially, we note that only the order entered December 8, 1993 denying petitioner’s application for modification of visitation is properly before this Court. As to that petition, the record discloses that petitioner failed to present any evidence of a substantial change in circumstances meriting a change in the visitation restriction requiring supervised visitation. We have considered petitioner’s other contentions and find them to be without merit.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the order is affirmed, without costs.